Citation Nr: 1423521	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1966 to January 1992, with service in Vietnam from May 1968 to May 1969.  He is in receipt of the Combat Infantryman Badge and the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In September 2010, the Veteran submitted evidence pertaining to his right shoulder directly to the Board.  Referral to the RO of the evidence received directly by the Board is generally required.  38 C.F.R. § 20.1304 (2013).  Here, neither the Veteran nor his representative has submitted a waiver in connection with this statement; however, it is not relevant to the issue on appeal and referral is thus not required.

A review of the Virtual VA claims file reveals records from the Leavenworth VA Medical Center (VAMC) for treatment in April 2003 and June 2007.  However, these records pertain to the Veteran's cardiovascular disorders, and are also not relevant to the issue on appeal.  A review of the Veterans Benefits Management System does not reveal any additional documents.

The issue of entitlement to service connection for a right shoulder disability has been raised by the Veteran's September 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In a May 2009 report of contact, the Veteran indicated his desire to submit private treatment records from Dr. H. and Dr. J.  Although he did not indicate whether these physicians treated his knee disability on appeal, he made this statement to the RO following his March 2009 claim and prior to the July 2009 initial adjudication of that claim.  Although he did not submit any release, the Board finds that an additional attempt to have the Veteran provide the release and obtain these records is required.  On remand, the AOJ should also obtain any other outstanding private or VA treatment records associated with the Veteran's service connected left knee disorder.  

Moreover, the Veteran's most recent VA examination was over five years ago.  In his February 2010 notice of disagreement, the Veteran expressed his contention that his left knee is more severely disabling than the March 2009 examination report reflected.  On remand, the AOJ should also afford the Veteran a more current VA examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for records from Dr. H., Dr. J., and Dr. G.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VAMCs, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Leavenworth VAMC for treatment since August 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

The examiner should report all signs and symptoms necessary for evaluation of the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



